AO 467 (Rev. 01 /09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                                                                             ALEO
                                                                                                                             ON
                                                                                                                                    IN~1
                                                                                                                                       ~
                                                                                                                                               COUl<Jr(l Ji
                                                                                                                                                      /,,U~
                                                                                                                                                               t
                                                                                                                                  Peter A. Moore, Jr., Clerk
                                                         Eastern District of North Carolina                                       US District Court
                                                                                                                                  liastem District of NC

                   United States of America                                     )
                                   V.                                           )       Case No. 4:21-MJ-1040
                                                                                )
                   BRENNEN ALI BROWN                                            )       Charging District:       Northern District of Texas
                              Defendant                                         )       Charging District's Case No. 3:16-CR-288-BK-7



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the di strict court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: NORTHERN DISTRICT OF TEXAS                                                       Courtroom No.: Appear when notified

                                                                                        Date and Time:

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            04/06/2021



                                                                                    KIMBERLY A. SWANK, US MAGISTRATE JUDGE
                                                                                                         Printed name and title




                      Case 4:21-mj-01040-KS Document 13 Filed 04/06/21 Page 1 of 1
